Title: From James Madison to Albert Gallatin, 31 October 1804 (Abstract)
From: Madison, James
To: Gallatin, Albert


31 October 1804, Department of State. “I request you to be pleased to advance to James Davidson, Cashier of the Office of Discount & Deposit in this City, the sum of Twenty Thousand dollars, to enable him according to the arrangements concerted with that Office, to pay the claims of the persons on whose awards by the Commissioners under the 7th. Art: of the British Treaty, payments have been received by Mr. Erving, the Agent of Claims in London.”
